1. The amended petition prays only that the ordinary be enjoined from holding an election on the question of nullifying, and declaring the result thereof, under the act of 1941 (Ga. L. 1941, p. 199, Code, § 58-1010a, Ann. Supp.) a previous election on the question of taxing and controlling alcoholic beverages and liquors in *Page 39 
Decatur County, and from performing certain acts preliminary to the election, and for general relief; and, it being conceded by both parties that the election has been held on the question of nullification and the result declared, a reversal of the judgment sustaining the general demurrer to the amended petition would be ineffectual, and hence the case has become moot, and the motion to dismiss the writ of error on this ground must be sustained. Bond v. Long, 133 Ga. 639
(66 S.E. 778); Clements v. Wilkerson, 151 Ga. 467
(107 S.E. 47); Waldron v. Atlanta, 167 Ga. 620
(146 S.E. 318); Smith v. Jeffries, 188 Ga. 649 (4 S.E.2d 637);  Abernathy v. Dorsey, 189 Ga. 72 (5 S.E.2d 39).
2. The decision in Sanders v. Mason, 197 Ga. 522
(29 S.E.2d 780), does not conflict with the above ruling. There the prayers included a prayer that the ordinary be enjoined from declaring the results of the election and from putting them into effect. It did not appear that he had performed either of these acts, although the election had been held.
3. Nor does the prayer for general relief prevent the case from becoming moot. Only such relief as is germane to the relief prayed for can be granted under the general prayer. Matson
v. Crowe, 193 Ga. 578 (4) (19 S.E.2d 288).
Writ of error dismissed. All the Justicesconcur.
                        ON MOTION FOR REHEARING.